Citation Nr: 0822400	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had honorable, active service from May 1971 to 
May 1975, and from November 1976 to November 1978.  

The veteran also had subsequent service in the Arizona Air 
National Guard from September 1989 to July 2000, but was 
discharged under other than honorable conditions due to drug 
abuse, thus barring him from receiving VA benefits based on 
such period of service.  See October 2002 Administrative 
Decision.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for hepatitis C.  

A hearing at the RO was held in September 2007 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  

In December 2007, the Board remanded the matter for 
additional evidentiary development.  As set forth in more 
detail below, another remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for hepatitis C.  He 
claims that the virus was transmitted to him during his first 
period of active service, when he was immunized with an 
airgun injector.  The veteran's service medical records show 
that he received routine vaccinations, although they contain 
no notation as to the type of device used to administer the 
vaccines.

At his September 2007 Board hearing, the veteran claimed that 
he could think of no other way he could have contracted 
hepatitis C.  He specifically denied a history of other known 
risk factors, including the use of IV drugs, blood 
transfusions, surgeries, or tattoos.

A review of the record in this case shows that the veteran 
was first noted to have hepatitis C in January 1998, after he 
donated blood in connection with his service in the Arizona 
Air National Guard.  Testing at that time also revealed a 
recent infection of hepatitis B.  As set forth above, the 
veteran was dishonorably discharged from the Air National 
Guard due to his use of cocaine and marijuana and he is 
barred from receiving VA benefits based on such period of 
service.  See October 2002 Administrative Decision.

The medical evidence currently associated with the record on 
appeal indicates that the etiology of the veteran's hepatitis 
C is uncertain.  For example, in a November 2001 clinical 
record, the veteran's private physician diagnosed hepatitis 
C, "Source uncertain.  No history of IV drug abuse, perhaps 
resulted from sexual contact overseas, when in the 
military."

In December 2007, after determining that there was 
insufficient evidence of record upon which to award service 
connection, the Board remanded the claim for the purposes of 
obtaining a VA medical examination and opinion regarding the 
nature and etiology of the veteran's hepatitis C.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that 
VA must provide a VA medical examination when there is 
competent evidence of a current disability and an indication 
that the disability may be associated with service).

Pursuant to the Board's remand instructions, the veteran was 
scheduled for a VA medical examination at the White City VA 
Medical Center (VAMC).  He was notified of the time and date 
of the examination by mail.  He was also advised of the 
consequences of failing to report for his VA medical 
examination.  See e.g. December 19, 2007 AMC letter and 
December 21, 2007 letter from White City VAMC.  Despite this, 
according to notification from the VAMC, the veteran 
thereafter cancelled his appointment without explanation and 
did not reschedule it.  

In a March 2008 Supplemental Statement of the Case, the RO 
again denied service connection for Hepatitis C, noting that 
the veteran had failed to report, without explanation, for a 
VA medical examination scheduled to determine the etiology of 
his hepatitis C.  See38 C.F.R. § 3.655 (2007) (regarding 
consequences of failing to report for a VA medical 
examination).

In April 2008, the veteran responded to the Supplemental 
Statement of the Case by requesting rescheduling of his VA 
medical examination.  He explained that he had been unable to 
report for his previously scheduled examination "due to 
extreme weather and road conditions" in Oregon.  

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2007).  When, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2007).

When a veteran misses a scheduled VA examination, the Board 
must consider (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether 
the veteran lacked good cause to miss the scheduled 
examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

In this case, for the reasons previously discussed by the 
Board in its December 2007 remand, a VA medical examination 
is necessary to establish entitlement to the benefit sought.  
With respect to whether the veteran lacked good cause to miss 
the scheduled examination, he has claimed that he was unable 
to make it to the examination due to extreme weather 
conditions.  Assuming the veracity of his statement, the 
Board finds that such explanation constitutes good cause 
under section 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
hepatitis C.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that the veteran's current 
hepatitis C is causally related to his 
active service from May 1971 to May 1975 
and November 1976 to November 1978, or 
any incident therein, including receiving 
an immunization with an airgun.

The examiner should be advised that 
because he was discharged under 
conditions other than honorable, the 
veteran is barred from receiving VA 
benefits based on his period of service 
in the Arizona Air Force National Guard 
from September 1989 to July 2000.

The examiner should also be advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim of service connection for 
hepatitis C.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




